Title: To George Washington from William Patterson et al., 30 January 1794
From: Patterson, William
To: Washington, George


          
            Sir
            Baltimore 30th Jany 1794
          
          A Memorial in behalf of the distressed Emigrants from the Island of St Domingo now in
            this Town having been presented to Congress early in the Session and some Member’s of
            that Body doubting their Powers to grant them relief, We beg leave to call the Attention
            of the Executive to these unhappy Sufferers, Who without some Aid from the United States
            must soon perish in the Streets of Baltimore, every source of assistance here being so
            entirely exhausted as to render all hope of future Contributions from our Citizens not
            only unreasonable but vain[.] These People to the number of
            upwards of three thousand including the fleet which brought them here driven from St
            Domingo by the Savage Barbarity of the People of Colour arrived in this Town in July
            last destitute of every Necessary of Life and of the means to procure them[.] Tho’ so
            great and Sudden an Accession of numbers to this place immediately affected our Markets
            to a great degree the Citizens of Baltimore subscribed and paid more than Twelve
            thousand Dollars in Money for the Relief of these Unhappy Sufferers beside making large
            Contributions in Cloaths and other specific Articles[.] The
            People from the Country contributed upwards of Five thousand Dollars, And at their last
            Session the Legislature of this State granted them a further Aid of Four thousand five
            hundred Dollars as a Temporary relief till Congress could take order in the business[.]
            These several Funds tho’ distributed with the strictest Oeconomy are exhausted and there
            are now between four and five hundred of the distressed Emigrants from St Domingo
            consisting of Old Men Women and Children most of them a few Months since in the highest
            Affluence who are destitute of every necessary of Life and who must in a very few Days
            become the Victims of Cold and Hunger unless Aid can be had from the Congress or the
            Executive: Such Scenes in a Country overflowing with Plenty appear to us too disgraceful to Humanity, to Christian Charity and to the National
            Character to be permitted to be realized within the Limits of the United States.
          We claim no Merit for the little we have done but sincerely Lament that our Powers will
            permit us to do no more, else Congress and the Executive would have been saved the
            trouble of this Application[.] No longer able to avert a Calamity disgraceful to
            Humanity we conceive ourselves bound to lay before the President of the United States
            the dreadful Scenes about to take place that the Power’s of Gover’nment may be exerted
            to prevent them, and that we may be hereafter saved the painful
            Sensations of having been Silent Spectators of Scenes of Misery which timely Exertions
            on our parts might have been prevented. We are with great
            Respect Sir Your Most Obedt Servts
          
            
              Wm Patterson
              Gusts Scott
            
            
              Samuel Sterett
              James Buchanan
            
            
              Jas Calhoun
              W: Smith
            
            
              Robert Oliver
              David Harris
            
            
              David Stewart
              Rt Smith
            
            
              Robt Gilmor
              Z. Hollingsworth
            
            
              Archd. Campbell
              David McMechen
            
            
              John Hollins
              Samuel Chase
            
            
              John Smith Junr
              Wm. Paca
            
            
              James Somerville
              O.H. Williams
            
            
              Her[cule]s Courtenay
              Heny Nicols
            
          
        